Citation Nr: 1756624	
Decision Date: 12/07/17    Archive Date: 12/15/17

DOCKET NO.  14-06 414		DATE
		

THE ISSUES

Entitlement to service connection for an acquired psychiatric disability, claimed as posttraumatic stress disorder (PTSD).


ORDER

Service connection for an acquired psychiatric disability is denied.


FINDING OF FACT

The Veteran did not have a diagnosed psychiatric disability during the period on appeal that manifested during service or was causally related to service. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for an acquired psychiatric disability have not been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. § 3.303 (2017). 



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran served on active duty from July 1965 to June 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from   an October 2012 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  

The Board remanded the issue for further development in January 2016 and September 2016.  The Board notes that actions requested in the prior remands have been undertaken.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268 (1998)) violation when the examiner made the ultimate determination required by the Board's remand).  The case has been returned to the Board for appellate review.  

The Board notes that in January 2017 the Veteran submitted a statement indicating that he has a traumatic brain injury (TBI) and cognitive impairment related to PTSD.  He requested service connection for TBI.  As the Veteran is not diagnosed with PTSD, TBI is not considered in the decision below.  Should the Veteran wish to pursue a claim of entitlement to TBI, the Veteran should submit a claim form.  

VA is required to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2017).  Compliant VCAA notice was provided in July 2012 and August 2012.

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  A VA examination has been conducted and any necessary opinions obtained.

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Entitlement to service connection for an acquired psychiatric disability.

The Veteran contends that he has an acquired psychiatric disability that is causally related to his service in Vietnam.  The Veteran has specifically claimed entitlement to service connection for PTSD; however, the Board will consider entitlement to service connection for any acquired psychiatric disability.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (when determining the scope of a claim, the Board must consider the claimant's description of the claim, the symptoms described by the claimant, and the information the claimant submits or that the Secretary obtains in support of that claim.)

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Board will first address the Veteran's contention that he has PTSD related to his active service.  Service connection for PTSD requires:  (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat or if the claimed stressor is related to the Veteran's "fear of hostile military or terrorist activity" and is adequate to support a diagnosis of PTSD, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  

The Board notes that the Veteran did not have a diagnosis of PTSD.  The VA examiner in October 2012 and March 2016 noted that the Veteran had one positive screening for PTSD, but had no diagnosis based on clinical interview.  The Board finds that no diagnosis of PTSD was present during the period on appeal.  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  Therefore, the Board notes that service-connection for PTSD is not warranted.

The Board must then determine whether the Veteran had a diagnosable psychiatric disability other than PTSD during the period on appeal that first manifested during or is causally related to his active service.  

During the period on appeal, the Veteran was diagnosed with anxiety disorder NOS and symptoms of depression.  Therefore, the Veteran met the first prong of the requirements for service connection.  The question becomes whether the Veteran's anxiety disorder NOS with symptoms of depression first manifested during or was causally related to his active service.  

The Veteran's service treatment records are silent for any complaints, treatment, or diagnosis of a psychiatric disability.  The April 1965 induction report of medical examination showed a clinically normal psychiatric evaluation.  In June 1967, the Veteran's separation examination showed a clinically normal psychiatric evaluation.  Additionally, on the corresponding report of medical history, the Veteran reported no complaints or history of depression or excessive worry, loss of memory or amnesia, frequent terrifying nightmares, or frequent trouble sleeping.

Post-service, the first documented treatment is dated June 1982.  The Veteran remained in the hospital until July 1982 and was discharged with a diagnosis of depressive reaction and alcohol abuse.  The Veteran was again hospitalized for treatment in August 1982.  He received a diagnosis of neurotic depression and alcoholism, recovering, and was discharged in September 1982.  

The Veteran was afforded a VA examination in October 2012.  The examiner noted that the Veteran was under no active psychiatric treatment and was not on any psychiatric medications.  The examiner diagnosed a cognitive disorder, not otherwise specified, but he found that the only other psychiatric disorder present was his alcohol dependence in sustained full remission.  The examiner found no clear evidence of active depression, anxiety, or a cycling disorder.  

In January 2013, the Veteran attended an initial psychological evaluation.  The examiner performed a brief clinical interview, and diagnosed anxiety disorder NOS and r/o mood disorder NOS. 

In March 2016, the VA examiner provided an addendum opinion to his October 2012 findings.  To the degree that depression might be present, the examiner found it as easily attributable to his substance history as to any other dynamic.  Clinically, it was not evident on the date of the examination.  The examiner did not see historical or psychometric evidence prompting an opinion that the depression, which he did not find, but did receive comment from other examiners, is as likely as not traceable in its origins to the service.  The examiner noted that at no time was the Veteran's non-participation in treatment used per se as an argument for a negative opinion, but rather was mentioned in the report as a piece of data provided by the Veteran supporting his self-perception of relative adjustment.  The examiner found that based on the data provided on the date of the examination and congruent with the report, the Veteran's substance use and a probable cognitive problem were the only diagnosable conditions.  The examiner did not have historical or psychometric grounds to attribute any cognitive problems to service, especially given his age.

The examiner provided further comment in October 2016.  The examiner noted that a diagnosis of an anxiety disorder NOS would often have been recorded in cases where there were documentable traumata, which in this case extended back to childhood, and where symptoms did not meet the criteria for PTSD, particularly relevant in an individual who claimed to have resolved Vietnam issues through AA and to have forgiven himself for a wide variety of behavioral issues.  The examiner noted no clear basis on which to attribute his anxiety or drinking differentially to his service experience.  On the basis of what evidence the examiner could find, he found it less likely than not that symptoms of depression or anxiety could be decisively linked to the military on other than a speculative basis.  He also did not have evidence that his drinking could be so attributed, which condition appeared in extended full remission at the time of his exam.  

The record does show a diagnosis of anxiety disorder NOS and possible findings of depression.  The VA examiner specifically addressed those issues in his October 2016 addendum.  Although he did not find evidence of depression or an anxiety disorder during his examination of the Veteran, he noted that it is less likely than not that symptoms of depression or anxiety can be decisively linked to the military on other than a speculative basis.  In March 2016, he also noted that he simply did not see historical or psychometric evidence prompting an opinion that the depression is as likely as not traceable in its origins to the service.  To the degree that depression might be present, the examiner found it as easily attributable to his substance history as to any other dynamic.  

While the Veteran believes that his current psychiatric disability, specifically anxiety disorder, is related to service, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of a psychiatric disability are matters not capable of lay observation, and require medical expertise to determine.  Moreover, whether the symptoms the Veteran claims to have experienced in service or following service are in any way related to his current disability is also a matter that also requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, the Veteran's own opinion regarding the etiology of any current psychiatric diagnosis is not competent medical evidence.  The Board finds the opinion of the VA examiner to be significantly more probative than the Veteran's lay assertions.

In sum, the Veteran did not have a diagnosis of PTSD, but did have a single diagnosis of anxiety disorder NOS and noted symptoms of depression; however, an acquired psychiatric disability was not shown in service or for many years thereafter, and the most probative evidence is against a finding that any current psychiatric disability is related to service.  

For the reasons set forth above, the Board finds that the preponderance of the evidence is against the claim of service connection for an acquired psychiatric disability.  As the preponderance of the evidence is against the claim for service connection for an acquired psychiatric disability, the benefit of the doubt rule does not apply.  38 C.F.R. § 5107; 38 C.F.R. § 3.102.




______________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	Patricia Veresink, Associate Counsel

Copy mailed to:  Missouri Veterans Commission


Department of Veterans Affairs


